SEABURY, J.
This action is brought to recover for services rendered. The pleadings were written. The plaintiff is a foreign corporation, organized under the laws of the state of New Jersey and doing business in this state. The plaintiff failed to allege or prove that the plaintiff complied with section 15 of the general corporation law (Laws 1892, p. 1805, c. 687, § 15, as amended by Laws 1901, p. 1326, c. 538, § 1). The defendant moved to dismiss the complaint upon the ground that the plaintiff failed to prove a cause of action. The trial court denied the motion and rendered judgment in favor of the plaintiff.
The error involved in this ruling requires the reversal of this judgment. Whatever doubt may have formerly existed upon this question has been removed by the case of Wood & Selick v. Ball, 190 N. Y. 217, 225, 83 N. E. 21. In that case the court said:
“We think that compliance with section 15 of the general corporation law should be alleged and proved by a foreign corporation, such as the plaintiff, in order to establish a cause of action in the courts of this state. The cases holding otherwise should be regarded as overruled, and the conflict of authority ended.”
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.